Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10: The closest prior art of record Gavrilov et al. (U.S. 
Pub. No. 2019/0199127 A1), discloses energy storage system (See Figure 1), with use 
of anti-parallel thyristors (See Figure 1, i.e. 11) between two terminals (See Figure 1, 
i.e. 101 & 102), which detect fault in the storage system (See Para [0170]-[0192]).
	The prior art does not discloses: An energy storage system comprising: a main 
bus; a transfer bus; a first thyristor electrically coupled to the main bus and the transfer 
bus in a configuration that allows current flow from the transfer bus to the main bus in a 
forward bias direction if a gate bias is applied to the first thyristor and prevents current 
flow from the main bus to the transfer bus; a second thyristor electrically coupled to the 
main bus and the transfer bus in a configuration that allows current flow from the main 
bus to the transfer bus if the second thyristor is gate biased and prevents current flow 
from the transfer bus to the main bus; a first group of battery cells electrically coupled to 
the main bus on a first main bus connector line and electrically coupled to the transfer 
bus on a first transfer bus connector line; a second group of battery cells electrically 
coupled to the main bus on a second main bus connector line and electrically coupled to 
the transfer bus on a second transfer bus connector line; a first switch provided in the 
first main bus connector line and being operable to connect and disconnect the first 

main bus connector line and being operable to connect and disconnect the second 
group of battery cells to and from the main bus; a third switch provided in the first 
transfer bus connector line and being operable to connect and disconnect the first group 
of battery cells to and from the transfer bus; a fourth switch provided in the second 
transfer bus connector line and being operable to connect and disconnect the second 
group of battery cells to and from the transfer bus; and a controller for controlling the 
position of the first, second, third and fourth switches and the gate bias on the first and 
second thyristors so as to seamlessly transition power between the first group of battery 
cells and the second group of battery cells when the groups of battery cells are being 
discharged and seamlessly transition power between the first group of battery cells and 
the second group of battery cells when the groups of battery cells are being charged, as 
recited in independent claim 1, where claims 2-10 depend from.
With respect to claims 11-20: The closest prior art of record Gavrilov et al. (U.S. 
Pub. No. 2019/0199127 A1), discloses energy storage system (See Figure 1), with use 
of anti-parallel thyristors (See Figure 1, i.e. 11) between two terminals (See Figure 1, 
i.e. 101 & 102), which detect fault in the storage system (See Para [0170]-[0192]).
	The prior art does not discloses: An energy storage system comprising: a main 
bus; a transfer bus; a pair of anti-parallel thyristors electrically coupled to the main bus 
and the transfer bus; a first group of battery cells electrically coupled to the main bus 
and the transfer bus; a second group of battery cells electrically coupled to the main bus 
and the transfer bus; a switching network including a plurality of switches that 
selectively connect the first and second groups of battery cells to the main bus and the 

voltage applied to the thyristors so as to seamlessly transition power between the first 
group of battery cells and the second group of battery cells when the group of battery 
cells are being discharged and seamlessly transition power between the first group of 
battery cells and the second group of battery cells when the battery cells are being 
charged, , as recited in independent claim 11, where claims 11-20 depend from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NHA T NGUYEN/Primary Examiner, Art Unit 2851